UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
FLIGHT OPTIONS, LLC,               )
                                   )
            Plaintiff,             )
                                   )
        v.                         )    Civil Action No. 17-1864 (RMC)
                                   )
INTERNATIONAL BROTHERHOOD )
OF TEAMSTERS, AIRLINE DIVISION, )
et al.,                            )
                                   )
            Defendants.            )
_________________________________  )

                                  MEMORANDUM OPINION

               Flight Options, LLC seeks to vacate an arbitration award that reinstated

discharged pilot Captain John Hodges. International Brotherhood of Teamsters (IBT) Airline

Division and Teamsters Local Union No. 1108 (Local 1108) move to dismiss the complaint or to

transfer venue to the Northern District of Ohio, where both Flight Options and Local 1108 are

located. Flight Options, as Plaintiff, has selected the District of Columbia as its preferred forum;

Defendant IBT Airline Division, the certified bargaining representative and signatory to the

parties’ collective bargaining agreement, is located in D.C. All parties agreed to arbitrate

Captain Hodges’ discharge in the District; the arbitration that is the focus of this case began and

continued for two days in D.C.; and Defendant Local 1108 thereby had substantial contacts with

D.C. and can be deemed to have consented to jurisdiction in D.C. The Court will deny the

motion.

                                          I.   FACTS

               According to the papers, Flight Options is a luxury jet fractional air carrier

headquartered in Richmond Heights, Ohio. Flight Options is signatory to a collective bargaining


                                                 1
agreement with IBT Airline Division that covers its pilots. IBT and IBT Airline Division are

located in the District of Columbia. Local 1108, which “implement[s]” the collective bargaining

agreement, see Defendants’ Mot. to Dismiss or Transfer Venue (Defs.’ Mot.) [Dkt. 5] at 2, is

located in Richmond Heights, Ohio. The contract is governed by the Railway Labor Act (RLA),

45 U.S.C. § 151 et seq. Flight Options seeks to vacate an arbitration award of the parties’

System Board of Adjustment (Board), which was issued by Homer La Rue as Impartial

Arbitrator and Board Chair from his place of business in Columbia, Maryland.1 The parties’

post-hearing briefs were submitted to the Board in Cleveland, Ohio, and to Arbitrator La Rue in

Columbia, Maryland. The first two days of the arbitration hearing were conducted in

Washington, D.C., and the last three days were conducted at various locations in or near

Cleveland, Ohio. See Ex. 2, Defs.’ Mot., Declaration of Business Agent Laddie J. Hostalek

(Hostalek Decl.) [Dkt. 5-2] ¶ 2 (“IBT Local 1108 acts on behalf of Defendants” IBT and IBT

Airline Division.); see id. ¶ 19 (arbitration hearings in D.C. and Cleveland).

               “International Brotherhood of Teamsters, Airline Division, (‘IBT ALD”) [sic] is

the National Mediation Board certified representative of the craft or class of pilots at Flight

Options for labor law purposes under the RLA.” Id. ¶ 23. IBT Airline Division is “an

administrative unit of IBT.” Id. ¶ 14. Neither “had any involvement in representing [Capt.]

Hodges regarding his termination,” as it was handled by Local 1108. Id. ¶ 24.

               Flight Options filed its Petition to Vacate Arbitration Award in this Court on

September 12, 2017. [Dkt. 1]. On that same date, Local 1108 and IBT Airline Division filed an




1
   See Int’l Ass’n of Machinists, AFL-CIO, v. Central Airlines, Inc., 83 S. Ct. 956 (1963)
(explaining history of system boards for airline industry under RLA and role of neutral
arbitrator).

                                                  2
Action to Enforce Arbitration Award in the District Court of the Northern District of Ohio,

where the parties are already conducting other, unrelated, litigation.

                                         II.   ANALYSIS

                The parties argue over whether this Court in the District of Columbia has

jurisdiction over Local 1108, which is an unincorporated association headquartered in

Richmond, Ohio, where Flight Options is also headquartered. Specifically, each side cites 28

U.S.C. § 1391, which provides in relevant part:

                (b) Venue in general.—A civil action may be brought in—
                (1) a judicial district in which any defendant resides, if all
                defendants are residents of the State in which the district is located;

                (2) a judicial district in which a substantial part of the events or
                omissions giving rise to the claim occurred . . .; or

                (3) if there is no district in which an action may otherwise be
                brought as provided in this section, any judicial district in which
                any defendant is subject to the court’s personal jurisdiction with
                respect to such action.

                (c) Residency.—For all venue purposes—

                . . . (2) an entity with the capacity to sue and be sued in its
                common name under applicable law, whether or not incorporated,
                shall be deemed to reside, if a defendant, in any judicial district in
                which such defendant is subject to the court’s personal jurisdiction
                with respect to the civil action in question . . . .

Id. § 1391(c)(2). Contending that “Local 1108 is the local affiliate of the IBT that handles the

day-to-day representation of the pilots at Flight Options and actually prosecuted the grievance

and arbitration from its headquarters in Richmond Heights, Ohio,” Defendants argue that “[n]o

substantial part of events or omissions giving rise to the claim for relief occurred in the District

of Columbia,” so that jurisdiction cannot be predicated on 28 U.S.C. § 1391(b)(2). Defs.’ Mot.

at 4; see also id. at 5 (arguing that “the arbitration has almost no connection to this district”).


                                                   3
               Plaintiff Flight Options responds that “[t]here is no dispute that this Court has

specific personal jurisdiction over Local 1108” because Local 1108 “purposely availed itself of

the privileges of conducting business in this District by actively participating in the arbitration in

this District.” Plaintiff’s Resp. to Def.’s Mot. to Dismiss or Transfer Venue (Pl.’s Resp.) [Dkt.

10] at 2. Plaintiff thereby contends that Local 1108 is a resident of this district under §

1391(b)(1) and that a substantial part of the events giving rise to this suit took place here,

providing jurisdiction under § 1391(b)(2). Plaintiff emphasizes that “§ 1391(b)[(2)] only

requires that a substantial part of the events giving rise to” a lawsuit occurred in this forum, not

the totality of events or even a majority of them. Pl.’s Resp. at 3.

               Both parties cite Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-76 (1985), a

case in which Burger King Corporation, located in Florida, sued a non-Florida franchisee in

federal court in Florida. Burger King reiterates the “constitutional touchstone” that a defendant

must have “purposefully established ‘minimum contacts’ in the forum State.” Burger King, 471
U.S. at 474 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1985)); see also id. at 474-

75 (emphasizing that “it is essential in each case that there be some act by which the defendant

purposefully avails itself of the privilege of conducting activities with the forum State, thus

invoking the benefits and protections of its laws”) (citation omitted). “Jurisdiction is proper . . .

where the contacts proximately result from actions by the defendant himself that create a

‘substantial connection’ with the forum State.” Id. at 475 (emphasis omitted).

               This Court first notes that IBT Airline Division is the certified bargaining agent of

the Flight Options pilots, not Local 1108. As is the IBT, this “administrative” arm of IBT is

located in the District of Columbia. See Pl.’s Resp. at 2. The underlying legal relationship that

binds the parties to arbitrate Captain Hodges’ discharge is, therefore, between Flight Options and



                                                  4
IBT Airline Division. Local 1108 is the local agent authorized to carry out IBT Airline

Division’s contractual responsibilities and assert its contractual rights, as Local 1108 has done

here.

                Local 1108 is headquartered in Richmond, Ohio where it is an unincorporated

“resident” that can sue and be sued. However, it also “resides” for purposes of § 1391(c)(2) “in

any judicial district in which such defendant is subject to the court’s personal jurisdiction with

respect to the civil action in question.” 28 U.S.C § 1391(c)(2). The question, therefore, returns

to § 1391(b) and whether Local 1108 has purposefully established minimum contacts in the

District of Columbia through (i) its agreement to arbitrate the Hodges grievance in this district

(the location of IBT Airline Division and near the arbitrator in Columbia, MD); and (ii) its active

presence in the District of Columbia for the first two days of that arbitration, which is the subject

of the instant petition. This is a close question on which the instant record does not provide

sufficient historical detail to decide.

                However, it is much more clear that the District of Columbia is “a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred.” Id. §

1391(b)(2). First, all parties mutually agreed to hold the arbitration hearing in this city. Second,

all parties presented themselves on the appointed days to present their cases to Arbitrator LaRue.

Third, it is exactly that Arbitrator’s decision that is in contention here. Fourth, the District of

Columbia is Plaintiff Flight Options’ preferred venue, which gets some deference.

                This conclusion does not deny that other venues, such as the Northern District of

Ohio, might also be available. It merely reflects that, not unusually, a lawsuit might properly be

filed in more than one district court.




                                                   5
                                 III.   CONCLUSION

              The Motion to Dismiss or Transfer [Dkt. 5] will be denied. A memorializing

Order accompanies this Memorandum Opinion.




Date: June 1, 2018                                              /s/
                                                 ROSEMARY M. COLLYER
                                                 United States District Judge




                                             6